Opinion,
Mr. Justice Clark:
The Teller Brothers, appellants in this case, are dealers in tobacco. They buy leaf tobacco in Lancaster county, where they have a warehouse for the storage of the tobacco thus purchased; their business in Lancaster county, however, is confined to the purchase of leaf tobacco. Their residence is in Philadelphia, where they have their principal warehouses, from which all their sales of tobacco are made. They were assessed by the mercantile appraiser of the city of Philadelphia, for the year 1890, with a license duty of eighty dollars, and the only question now to be decided is whether or not they are also liable to assessment for a license duty upon their business in Lancaster county.
Under the acts of April 2, 1821, 7 Sm. L. 471, and March 4, 1824, 8 Sm. L. 199, a duty was laid upon “ every person who shall deal in the selling ” of foreign merchandise ; and by the third section of the act of April 7, 1830, P. L. 387, these license duties were graduated according to a certain classification based upon the amount of annual sales. By the tenth section of the act of May 4, 1841, P. L. 310, the imposition of this duty was “ extended and applied to all persons engaged in the selling or vending ” of all merchandise, of whatever kind or nature, whether foreign or domestic. All such “ sellers or venders ” were in the same manner classified upon the amount of their annual sales, and were required to pay a duty, large or small, according to their classifications. A question would seem subsequently to have arisen, whether a manufacturer, who kept a store for the sale of goods of his own manufacture, was subject to the duty; and by the eleventh section of the act of April 22, 1846, P. L. 489, it was provided as follows:
“All dealers in goods, wares and merchandise, the growth, product and manufacture of the United States, and every person who shall keep a store or warehouse for the purpose of *548vending and disposing of goods, wares and merchandise, where such person is concerned or interested in the manufacture of such goods, wares or merchandise, shall be classified in the same manner, and required to pay the same annual tax and license fee, as is provided and required in relation to dealers in foreign merchandise : Provided, that mechanics who keep a store or warehouse at their own shop or manufactory, for the purpose of vending their own manufactures exclusively, shall not be required to take out any license.”
It is contended by the appellees that the class of persons liable to a license duty was extended by these provisions of the act of 1846 to dealers in, as well as venders of merchandise, and that the Teller Brothers, although they admittedly sold no' leaf tobacco in Lancaster county, were liable as dealers in leaf tobacco. But, whatever the proper definition of “ dealer ” may be, it is to the statute we must look to see what class of dealers was intended. We find by the section of the act of 1846 above quoted, that these “ dealers,” as well as those who “ keep a store or warehouse ” for the sale of goods, etc., “ are to be classified in the same manner, and required to pay the same annual tax and license fee, as is provided and required in relation to dealers in foreign merchandise.” Now, as we have already seen that all dealers, whether of foreign or domestic goods, are to be classified according to the amount of their annual sales, it follows, of course, that the license duty applies only to such dealers as are engaged in the sale of goods, or have a store or warehouse for that purpose. It is admitted that the Teller Brothers were not engaged in the sale of tobacco, or any other kind of merchandise, in Lancaster county. Their sales were exclusively from their warehouses in the city ■ of Philadelphia, where they were not only liable to a license duty, according to their proper classification, but where they have been actually assessed, and are held for payment of the same. It does not appear that any sales are made from their storage-house in Lancaster county; the necessary implication from the facts set forth in the case stated is that the tobacco stored there, if sold at all, is removed to the Philadelphia warehouses, “ from which all their sales of the leaf tobacco, in which they deal, are made.”
It is clear that the defendants are not liable in Lancaster *549county to a license duty, according to their annual sales made in Philadelphia, or they would be held to the payment of double duty. If it appeared that, although residing in Philadelphia, and having warehouses there, they were engaged in making sales of tobacco which were consummated by delivery from their warehouse in Lancaster county, a different question would perhaps be presented; but, under the facts as stated, the defendants are not liable for payment of any license duty in Lancaster county.
The judgment is reversed; and judgment is now entered upon the case stated in favor of the defendants.